Citation Nr: 0914197	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity currently rated 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
varicose veins of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1940 to 
August 1945, including combat service as a B-24 tail turret 
gunner during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim 
for an increased rating for his service-connected bilateral 
lower extremity varicose veins. 

The Veteran testified before a Decision Review Officer at a 
local office hearing in July 2006.  A copy of that transcript 
has been associated with the claims folder.

At his hearing, the Veteran made an informal claim for 
service connection for bilateral lower extremity neuropathy.  
This matter is referred to the RO for adjudication and 
development.


FINDING OF FACT

The Veteran has visible varicose veins, but no other 
symptomatology has been attributed to this condition.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for varicose veins in the left lower 
extremity have not been met.  38 U.S.C.A. § 1155, (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 
7120 (2008).

2.   For the entire appeal period, the criteria for a 
compensable disability rating for varicose veins in the right 
lower extremity have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.3, 4.7, 4.104, DC 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23, 353 (Apr. 30, 2008).

The RO provided VCAA notice in an August 2005 letter.  This 
letter notified the Veteran of what evidence was required to 
substantiate his bilateral varicose veins increased rating 
claim.  This letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  Finally, this letter notified 
the Veteran that he may submit any evidence that his service 
connected disabilities increased in severity.  This letter 
met the duty to notify the Veteran in accordance with 
Pelegrini.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet.App. 37 (2008).

Further, if the DC under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The August 2005 VCAA letter notified the Veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  This letter stated that such 
evidence should describe a worsening of the Veteran's 
impairments.  It also notified the Veteran that VA would 
assist him in obtaining his employment records, thereby 
notifying him that the effect of his disabilities on his 
employment was relevant.  This information was provided to 
the Veteran prior to the initial adjudication of his claims.

In a March 2006 letter, the Veteran was told that he could 
substantiate the claim with evidence of the impact of the 
disability on employment

The Veteran was not specifically told to substantiate the 
claims with evidence of their impact on daily life.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed. Cir. 
1996).  Accordingly, if the error does not affect the 
"essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran has displayed actual knowledge of the fact that 
his disabilities would be evaluated based on their effects on 
both his daily life.  During his July 2006 hearing, the 
Veteran testified that he experiences leg pain that woke him 
up at night, that he had to use a walker, and sit and down 
rest when walking.  He informed the examiner during his 
August 2005 examination that he was only able to stand for 15 
to 20 minutes without experiencing a sudden weakness in his 
legs.  The Veteran reported that he was a retired carpenter 
to the August 2006 VA examiner.

The rating criteria of varicose veins do not require specific 
measurements.  Hence notice on the second Vazquez element was 
not required.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Some of the notice came after the 
initial adjudication.  The timing deficiency was cured by 
readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim. The Veteran's service treatment records and VA 
treatment records have been obtained. He has been afforded 
two VA examinations and sufficient medical opinions have been 
obtained.

As there is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the Veteran's claim.

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

A noncompensable disability rating for varicose veins is 
warranted for asymptomatic varicose veins that are palpable 
or visible.  A 10 percent evaluation is warranted for 
varicose veins that are manifested by intermittent edema of 
an extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted when varicose veins cause persistent 
edema which is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema.   A 40 percent rating is warranted 
when varicose veins cause persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, DC 7120.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Varicose Veins

An August 2005 VA vein examination reflects the Veteran's 
complaints of bilateral leg cramping and weakness.  The 
Veteran reported using a four-wheel walker to ambulate, and 
that he began requiring mechanical assistance when walking in 
1993 following aortobifemoral artery bypass surgery due to 
unsteadiness.  He reported that standing for 15 to 20 minutes 
causes sudden leg weakness, and that such weakness occurred 
approximately twice per day.  Walking for 10 to 15 minutes 
caused sudden sharp cramping in his bilateral calves, feet 
and toes, and was resolved by sitting.  This cramping 
reportedly occurred between six and eight times per day.  
Physical examination revealed bilateral non-pitting edema 
between his ankles and below his knees trace to less than 1+, 
with notably shiny appearance.  

Following this examination and a review of the Veteran's 
electronic VA records, diagnoses of bilateral lower 
extremities scattered microtortuous varicosities with mild 
functional impairment, and bilateral arterial peripheral 
vascular disease with moderate functional impairment were 
made.  The examiner opined that it was more likely than not 
that the Veteran's symptoms of lower extremity pain and 
weakness were related to arterial peripheral vascular 
disease.

The Veteran testified that he does not sleep well at night 
due to his leg pain at his July 2006 RO formal hearing.  He 
also testified that he required a walker to ambulate.

An August 2006 VA vein examination revealed the Veteran's 
continued complaints of constant bilateral lower extremity 
pain and aching with no swelling.  Resting eased his symptoms 
but the aching remained at rest.  He reported that his 
symptoms were not relieved by elevation of his lower 
extremities and that he was not currently undergoing any 
treatment for varicose veins.  

Physical examination revealed bilateral dilated, tortuous, 
superficial veins over both of his extremities, with his 
right worse than his left.  No evidence of ulceration, edema, 
stasis pigmentation or eczema were present.  Following this 
examination, a diagnosis of bilateral varicose veins was 
made.  The examiner opined that it was less likely than not 
that the Veteran's complaints of bilateral lower extremity 
pain and aching were related to his varicose veins, and that 
they were most likely related to his peripheral vascular 
disease and sensorimotor polyneuropathy.

VA outpatient treatment records dated from December 2005 to 
December 2006 show treatment for peripheral vascular disease 
and findings of peripheral neuropathy, among other 
conditions.  The records reflect no findings of varicose 
veins.

As the foregoing should make clear, the Veteran has been 
found to have edema in the lower extremities as well as pain 
aching.  VA examiners have concluded, however, that these 
symptoms were not related to varicose veins, but to non-
service-connected disabilities.  The examiner's conclusions 
are buttressed by the VA outpatient treatment records, which 
attribute symptoms in the lower extremities to conditions 
other than varicose veins.

The Veteran himself conceded at his July 2006 hearing that he 
was not sure what caused his lower extremity pain.  No other 
competent medical opinion suggesting that the Veteran's right 
lower extremity symptoms were attributable to his varicose 
veins have been submitted.  The Board is therefore precluded 
from assigning a compensable evaluation.  DC 7120.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by visible varicose 
veins.  The rating criteria contemplate these impairments.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an increased rating for varicose veins of the 
left lower extremity is denied.

Entitlement to an increased (compensable) rating for varicose 
veins of the right lower extremity is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


